107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Karl ARP, Appellant,v.Shirley S. CHATER, Commissioner of the Social SecurityAdministration, Appellee.
No. 96-2765.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 13, 1997.Filed Feb. 25, 1997.

Before BOWMAN and LAY, Circuit Judges, and STROM,1 District Judge.
PER CURIAM.


1
Karl Arp appeals from the judgment of the District Court2 in favor of Social Security Commissioner Shirley Chater in Arp's action seeking judicial review of the Commissioner's denial of Social Security disability benefits.


2
We have considered carefully the parties' arguments, and we have concluded that the Commissioner's decision is supported by substantial evidence on the record as a whole.  See Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir.1996).  Because an opinion would lack precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the Western District of Nebraska, sitting by designation


2
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa